Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 14/558,925 has 1-20 and 22-27 claims pending in the application filed on 12/03/2014; there are 6 independent claims and 20 dependent claims, all of which are ready for examination by the examiner. 

Response to Arguments

This Office Action is in response to applicant’s communication filed on July 21, 2022 in response to PTO Office Action dated April 29, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections

Claim Rejections - 35 USC § 103

Independent Claim 1


Claim 1

Applicant argues on pages 6 and 7 in regards to the independent claim 1, “The use of the word ‘node’ in Piemonte means a ‘map tile’ as disclosed (and highlighted) in paragraph 0452. Therefore, the ‘node’ in Piemonte is not the same as ‘node’ in claim 1. In claim 1, a feature that is determined to cross a boundary between two adjacent tiles will have gateway nodes assigned to each of the tiles, as the crossing point. This is not disclosed in Piemonte”.

Examiner respectfully disagrees with arguments on pages 6 and 7 in regards to the independent claim 1.  The combination of Pahwa et al (US PGPUB 20130321443) and Piemonte et al (US PGPUB 20130322702) teaches all the features/limitations of the independent claim 1.   The applicant’s argument using the Piemonte (paragraph [0452]) is out of context as the paragraph [0452] was never used for the rejection in the previous office action (dated 04/29/2022).  Piemonte (Paragraph [0169] and Paragraph [0454]) teaches “defining for said simplified tile of map data at least one edge node (before generating tiles, the description of the road, building, and other geometries are generated and placed in each of the tiles which includes identifying geometry edge node characteristics and propagating such characteristics), said edge node being provided for a or each map feature crossing a boundary of said tile (one computing resource can determine whether one geometry intersects one tile (map feature crossing a boundary of said tile) and If it does, then for each tile's children, a separate intersection operation is performed in order to identify each tile node that the geometry intersects).  The other argument presented by applicant “a feature that is determined to cross a boundary between two adjacent tiles will have gateway nodes assigned to each of the tiles, as the crossing point which is not disclosed in Piemonte” is incorrect.  Firstly, the claim 1 limitation specifies “edge node being provided for a or each map feature crossing a boundary of said tile”.  It does not specify “a feature that is determined to cross a boundary between two adjacent tiles will have gateway nodes assigned to each of the tiles, as the crossing point” as argued.  Secondly as specification (Paragraph [0209]) indicates “in some embodiments, a gateway node may not be right on the edge of a tile to be considered a gateway node. If the node is within a predetermined distance of the edge of a tile it may be considered as a candidate gateway node”.  The claim limitation language is not specific in pointing out how the gateway node is to be interpreted and thus the argument is incorrect.  

Applicant argues on pages 7 and 8 in regards to the independent claim 1, “For the feature ‘providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile’ of claim 1, the examiner cites paragraphs [0168], [0169], [0178] of Piemonte.  In particular, in [0178] of Piemonte, there is discussion of interactions between ‘geometries’, where there may be ‘boundaries’ between the ‘geometries’. However, this is not disclosing geometries crossing the boundaries between two adjacent map tiles, as per claim 1. In Piemonte, it is the boundaries between ‘geometries’, which may be within map tiles. This disclosure in Piemonte is not related to geometries crossing map tile edges/boundaries”.

Examiner respectfully disagrees with arguments on pages 7 and 8 in regards to the independent claim 1.  The combination of Pahwa et al (US PGPUB 20130321443) and Piemonte et al (US PGPUB 20130322702) teaches all the features/limitations of the independent claim 1.   Piemonte (Paragraph [0168], Paragraph [0169] and Paragraph [0196]) clearly teaches “providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile (generate a variety of tiles for client devices to render to generate roads, building, and surrounding scenery,  constructing road geometries details, identifying geometry edge node characteristics & propagating such characteristics and traverse the road graph to combine the road segments into aggregate roads by traversing the graph, entering a junction (gateway node) from a particular road segment, the mapping service processing determines which segments is a best match to be a continuation (matching for the respective map feature across the boundary of said tile) of the current road segment)”.  The argument with respect to Piemonte (Paragraph [0178]) is moot. 

Applicant argues on pages 8 and 9 in regards to the independent claim 1, “For the feature ‘such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile’ of claim 1, the examiner cites paragraphs [0175] and Fig. 6 of Piemonte.  This paragraph of Piemonte discloses joining together road segments and junctions of road segments, which the examiner is equating to ‘such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile’ of claim 1. However, these are not analogous features between the matching in claim 1 is across a map tile boundary between two adjacent tiles. It is due to the fact that the map tiles are separate (and adjacent tiles) that there needs to be matching. For example, to allow a game element to move between the two tiles. This paragraph of Piemonte is not related to map tiles or how to join road segments that cross over two adjacent map tiles”.

Examiner respectfully disagrees with arguments on pages 8 and 9 in regards to the independent claim 1.  The combination of Pahwa et al (US PGPUB 20130321443) and Piemonte et al (US PGPUB 20130322702) teaches all the features/limitations of the independent claim 1.   Piemonte (Paragraph [0175], Paragraph [0181] and Fig. 6) clearly teaches “such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile (the tile generator creates several tiles for a map region at different levels of detail where different tiles are assigned to different geometries (both roads and land cover), a road graph links together a set of road segments (first tile and second tile) and junctions (gateway node) of road segments where to generate the road graph it identifies road segments that should be combined (matched) into aggregate roads based on the names, start and end points, and common attributes of the segments (logical connection))”.  Thus, the argument “Piemonte is not related to map tiles or how to join road segments that cross over two adjacent map tiles” is incorrect.   

Applicant argues on page 10 in regards to the independent claim 1, “The present invention is not taught or suggested by the prior art. Accordingly, the Examiner is respectfully requested to reconsider and withdraw the rejection of the claims”.

Examiner respectfully disagrees with arguments on page 10 in regards to the independent claim 1.   For the reasons specified supra for the independent claim 1, the independent claim 1 is not allowable.    

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-6, 9-11, 19-20, 22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa et al (US PGPUB 20130321443) in view of Piemonte et al (US PGPUB 20130322702).

As per claim 1:
Pahwa teaches:
“A method comprising” (Paragraph [0003] (a method including)) 
“processing map data to provide a simplified tile of map data, said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data” (Paragraph [0031] and Paragraph [0033]  (map image data may specify one or more map tiles, a map tile may be a portion of a larger map image, a map service may perform various techniques to analyze a map tile which may optimize map service performance for both client devices and a map service, the map tiles may be analyzed for complexity, according to vector-based graphic techniques, and constructed utilizing complex & non-complex layers))
to determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0026] (may specify for the feature a level-of-detail texture adjacent to the level-detail texture specified for the map tile and one part of the feature rendered for the particular map tile connects to another part of the feature rendered, such as for the adjacent tile))
“and providing said simplified tile of map data to the user device” (Paragraph [0039] (a client device may implement techniques to render and/or display maps which may be requested or received in various formats, such as map tiles)).
Pahwa does not EXPLICITLY teach: defining for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path.
However, in an analogous art, Piemonte teaches:
“defining for said simplified tile of map data at least one edge node, said edge node being provided for a or each map feature crossing a boundary of said tile” (Paragraph [0169] and Paragraph [0454] defining for said simplified tile of map data at least one edge node (before generating tiles, the description of the road, building, and other geometries are generated and placed in each of the tiles which includes identifying geometry edge node characteristics and propagating such characteristics), said edge node being provided for a or each map feature crossing a boundary of said tile (one computing resource can determine whether one geometry intersects one tile (map feature crossing a boundary of said tile) and If it does, then for each tile's children, a separate intersection operation is performed in order to identify each tile node that the geometry intersects))
“providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile” (Paragraph [0168], Par4agraph [0169] and Paragraph [0196] (generate a variety of tiles for client devices to render to generate roads, building, and surrounding scenery,  constructing road geometries details, identifying geometry edge node characteristics & propagating such characteristics and traverse the road graph to combine the road segments into aggregate roads by traversing the graph, entering a junction (gateway node) from a particular road segment, the mapping service processing determines which segments is a best match to be a continuation (matching for the respective map feature across the boundary of said tile) of the current road segment))
“such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile” (Paragraph [0175], Paragraph [0181] and Fig. 6 (the tile generator creates several tiles for a map region at different levels of detail where different tiles are assigned to different geometries (both roads and land cover), a road graph links together a set of road segments (first tile and second tile) and junctions (gateway node) of road segments where to generate the road graph it identifies road segments that should be combined (matched) into aggregate roads based on the names, start and end points, and common attributes of the segments (logical connection)))
 “and store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0173], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile)))
“wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path” (Paragraph [0311] (the map data includes latitude and longitude data, name data, as well as descriptive data about roads and other pathways (e.g., walkways, ferry routes, bike paths, etc.), natural features (e.g., rivers, lakes, mountain ranges, etc.), places of interest (e.g., buildings, businesses, parks, etc.))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Piemonte and apply them on teachings of Pahwa for “defining for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path”.  One would be motivated as the mapping application provides two different types of 3D presentations--an immersive 3D presentation and a non-immersive 3D presentation where the immersive presentation not only displays more geometries but also displays more details for the geometries that are displayed in the non-immersive presentation (Piemonte, Paragraph [0124]).

As per claim 2:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above. 
Pahwa further teaches:
“wherein said tile map data is for use in playing a computer implemented game” (Paragraph [0027] (rendering a map with adaptive textures for map features may be implemented in any application that supports obtaining map data, rendering the map data and used in electronic games)).

As per claim 5:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above. 
Pahwa further teaches:
“wherein said processing comprises filtering said map data” (Paragraph [0068] (once one or more levels-of-detail are chosen, rendering devices may apply various filtering methods to copy image data from the textures and apply the image data to an area)).

As per claim 6:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above.
Piemonte further teaches:
“wherein said processing further comprises for at least one geographic feature defined by a plurality of polygons, combining said plurality of polygons to one polygon” (Paragraph [0181] (the tile generator creates several tiles for a map region, at different levels of detail, use distributed processing techniques to assign the different geometries to the various tiles and map tiles contain vector data describing the polygons to generate for rendering the data as a 2D or 3D map)).

As per claim 9:
Pahwa teaches:
“A method comprising” (Paragraph [0003] (a method including)) 
“obtaining at least two tiles of map data, said tiles being adjacent to one another” (Paragraph [0026] (a client device may consider another map tile adjacent to the particular map tile especially if the adjacent map tile includes a feature also in the particular map tile))
to determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0026] (may specify for the feature a level-of-detail texture adjacent to the level-detail texture specified for the map tile and one part of the feature rendered for the particular map tile connects to another part of the feature rendered, such as for the adjacent tile))
 “and rendering at least part of said tiles of map data” (Paragraph [0039] (a client device may implement techniques to render and/or display maps which may be requested or received in various formats, such as map tiles)).
Pahwa does not EXPLICITLY teach: each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path; matching each gateway node of the first tile and the corresponding gateway node of the second tile; storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile.
However, in an analogous art, Piemonte teaches:
“each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles” (Paragraph [0169] and Paragraph [0454] each of said tiles of map data comprising (before generating tiles, the description of the road, building, and other geometries are generated and placed in each of the tiles which includes identifying geometry edge node characteristics and propagating such characteristics), at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles (one computing resource can determine whether one geometry intersects one tile (map feature crossing a boundary of said tile) and If it does, then for each tile's children, a separate intersection operation is performed in order to identify each tile node that the geometry intersects))
“each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles” (Paragraph [0168], Par4agraph [0169] and Paragraph [0196] (generate a variety of tiles for client devices to render to generate roads, building, and surrounding scenery,  constructing road geometries details, identifying geometry edge node characteristics & propagating such characteristics and traverse the road graph to combine the road segments into aggregate roads by traversing the graph, entering a junction (gateway node) from a particular road segment, the mapping service processing determines which segments is a best match to be a continuation (matching for the respective map feature across the boundary of said tile) of the current road segment))
“wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path” (Paragraph [0311] (the map data includes latitude and longitude data, name data, as well as descriptive data about roads and other pathways (e.g., walkways, ferry routes, bike paths, etc.), natural features (e.g., rivers, lakes, mountain ranges, etc.), places of interest (e.g., buildings, businesses, parks, etc.)))
“matching each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection” (Paragraph [0175], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile))
 “storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0173], Paragraph [0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Piemonte and apply them on teachings of Pahwa for “each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path; matching each gateway node of the first tile and the corresponding gateway node of the second tile; storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile”.  One would be motivated as the mapping application provides two different types of 3D presentations--an immersive 3D presentation and a non-immersive 3D presentation where the immersive presentation not only displays more geometries but also displays more details for the geometries that are displayed in the non-immersive presentation (Piemonte, Paragraph [0124]).

As per claim 10:
Pahwa and Piemonte teach the method as specified in the parent claim 9 above.  
Pahwa further teaches:
“wherein said obtaining comprises at least one of: obtaining at least one tile of map data from a memory of a user device” (Paragraph [0039] (a client device may implement techniques to render and/or display maps where these maps may be requested or received in various formats, such as map tiles))
“and receiving at least one tile of map data from a server” (Paragraph [0036] (a map service may respond to client device requests for map services  and these requests may be a request for a specific map or portion of a map. or requests for certain map tiles)).

As per claim 11:
Pahwa and Piemonte teach the method as specified in the parent claim 9 above.  
Pahwa further teaches:
“comprising determining a location of a user device and displaying a map, wherein said map which is displayed is dependent on a location of the user device” (Paragraph [0036] (requests may also supply the map service with starting locations (or current locations) and destination locations)).

As per claim 19:
Pahwa teaches:
“An apparatus of a user device comprising” (Paragraph [0021] (a the computing device may be a client device)) 
“a memory configured to store tile data” (Paragraph [0082] (the device may include memory))
“at least one processor configured to” (Paragraph [0028] (one or more processors to))
“obtain at least two tiles of map data from said memory, said tiles being adjacent to one another” (Paragraph [0026] (a client device may consider another map tile adjacent to the particular map tile especially if the adjacent map tile includes a feature also in the particular map tile))
to determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0026] (may specify for the feature a level-of-detail texture adjacent to the level-detail texture specified for the map tile and one part of the feature rendered for the particular map tile connects to another part of the feature rendered, such as for the adjacent tile))
 “render at least part of said tiles of map data to provided rendered map data” (Paragraph [0039] (a client device may implement techniques to render and/or display maps which may be requested or received in various formats, such as map tiles))
“output said rendered map data to a display of the user device” (Paragraph [0039] (a client device may display a rendered map)).
Pahwa does not EXPLICITLY teach: each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path; match each gateway node of the first tile and the corresponding gateway node of the second tile; store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile.
However, in an analogous art, Piemonte teaches:
“each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles” (Paragraph [0169] and Paragraph [0454] each of said tiles of map data comprising (before generating tiles, the description of the road, building, and other geometries are generated and placed in each of the tiles which includes identifying geometry edge node characteristics and propagating such characteristics), at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles (one computing resource can determine whether one geometry intersects one tile (map feature crossing a boundary of said tile) and If it does, then for each tile's children, a separate intersection operation is performed in order to identify each tile node that the geometry intersects))
“each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles” (Paragraph [0168], Par4agraph [0169] and Paragraph [0196] (generate a variety of tiles for client devices to render to generate roads, building, and surrounding scenery,  constructing road geometries details, identifying geometry edge node characteristics & propagating such characteristics and traverse the road graph to combine the road segments into aggregate roads by traversing the graph, entering a junction (gateway node) from a particular road segment, the mapping service processing determines which segments is a best match to be a continuation (matching for the respective map feature across the boundary of said tile) of the current road segment))
“wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path” (Paragraph [0311] (the map data includes latitude and longitude data, name data, as well as descriptive data about roads and other pathways (e.g., walkways, ferry routes, bike paths, etc.), natural features (e.g., rivers, lakes, mountain ranges, etc.), places of interest (e.g., buildings, businesses, parks, etc.)))
“match each gateway node of the first tile and the corresponding gateway node of the second tile” (Paragraph [0175], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile))
 “store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0173], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Piemonte and apply them on teachings of Pahwa for “each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path; match each gateway node of the first tile and the corresponding gateway node of the second tile; store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile”.  One would be motivated as the mapping application provides two different types of 3D presentations--an immersive 3D presentation and a non-immersive 3D presentation where the immersive presentation not only displays more geometries but also displays more details for the geometries that are displayed in the non-immersive presentation (Piemonte, Paragraph [0124]).

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 10 above.

As per claim 22, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 11 above.

As per claim 24:
Pahwa teaches:
“A non-transitory computer program product comprising program code instructions that when executed by a processor, causes said processor to perform the following steps” (Paragraph [0073] (the computer-readable storage medium may store program instructions executable by the one or more processors to cause the computing apparatus to implement)) 
“process map data to provide a simplified tile of map data, said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data” (Paragraph [0031] and Paragraph [0033] (map image data may specify one or more map tiles, a map tile may be a portion of a larger map image, a map service may perform various techniques to analyze a map tile which may optimize map service performance for both client devices and a map service, the map tiles may be analyzed for complexity, according to vector-based graphic techniques, and constructed utilizing complex & non-complex layers))
to determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0026] (may specify for the feature a level-of-detail texture adjacent to the level-detail texture specified for the map tile and one part of the feature rendered for the particular map tile connects to another part of the feature rendered, such as for the adjacent tile))
“and provide said simplified tile of map data to the user device” (Paragraph [0039] (a client device may implement techniques to render and/or display maps which may be requested or received in various formats, such as map tiles)).
Pahwa does not EXPLICITLY teach: define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path.
However, in an analogous art, Piemonte teaches:
“define for said simplified tile of map data at least one edge node, said edge node being provided for a or each map feature crossing a boundary of said tile” (Paragraph [0169] and Paragraph [0454] defining for said simplified tile of map data at least one edge node (before generating tiles, the description of the road, building, and other geometries are generated and placed in each of the tiles which includes identifying geometry edge node characteristics and propagating such characteristics), said edge node being provided for a or each map feature crossing a boundary of said tile (one computing resource can determine whether one geometry intersects one tile (map feature crossing a boundary of said tile) and If it does, then for each tile's children, a separate intersection operation is performed in order to identify each tile node that the geometry intersects))
“providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile” (Paragraph [0168], Par4agraph [0169] and Paragraph [0196] (generate a variety of tiles for client devices to render to generate roads, building, and surrounding scenery,  constructing road geometries details, identifying geometry edge node characteristics & propagating such characteristics and traverse the road graph to combine the road segments into aggregate roads by traversing the graph, entering a junction (gateway node) from a particular road segment, the mapping service processing determines which segments is a best match to be a continuation (matching for the respective map feature across the boundary of said tile) of the current road segment))
“such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile” (Paragraph [0175], Paragraph [0181] and Fig. 6 (the tile generator creates several tiles for a map region at different levels of detail where different tiles are assigned to different geometries (both roads and land cover), a road graph links together a set of road segments (first tile and second tile) and junctions (gateway node) of road segments where to generate the road graph it identifies road segments that should be combined (matched) into aggregate roads based on the names, start and end points, and common attributes of the segments (logical connection)))
 “and store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0173], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile)))
“wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path” (Paragraph [0311] (the map data includes latitude and longitude data, name data, as well as descriptive data about roads and other pathways (e.g., walkways, ferry routes, bike paths, etc.), natural features (e.g., rivers, lakes, mountain ranges, etc.), places of interest (e.g., buildings, businesses, parks, etc.))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Piemonte and apply them on teachings of Pahwa for “define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path”.  One would be motivated as the mapping application provides two different types of 3D presentations--an immersive 3D presentation and a non-immersive 3D presentation where the immersive presentation not only displays more geometries but also displays more details for the geometries that are displayed in the non-immersive presentation (Piemonte, Paragraph [0124]).

As per claim 25:
Pahwa teaches:
“A non-transitory computer program product comprising program code instructions that when executed by a processor, causes said processor to perform the following steps” (Paragraph [0073] (the computer-readable storage medium may store program instructions executable by the one or more processors to cause the computing apparatus to implement)) 
“obtain at least two tiles of map data from said memory, said tiles being adjacent to one another” (Paragraph [0026] (a client device may consider another map tile adjacent to the particular map tile especially if the adjacent map tile includes a feature also in the particular map tile))
to determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0026] (may specify for the feature a level-of-detail texture adjacent to the level-detail texture specified for the map tile and one part of the feature rendered for the particular map tile connects to another part of the feature rendered, such as for the adjacent tile))
 “render at least part of said tiles of map data to provided rendered map data” (Paragraph [0039] (a client device may implement techniques to render and/or display maps which may be requested or received in various formats, such as map tiles))
“output said rendered map data to a display of the user device” (Paragraph [0039] (a client device may display a rendered map)).
Pahwa does not EXPLICITLY teach: each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path; match each gateway node of the first tile and the corresponding gateway node of the second tile; store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile.
However, in an analogous art, Piemonte teaches:
“each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles” (Paragraph [0169] and Paragraph [0454] each of said tiles of map data comprising (before generating tiles, the description of the road, building, and other geometries are generated and placed in each of the tiles which includes identifying geometry edge node characteristics and propagating such characteristics), at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles (one computing resource can determine whether one geometry intersects one tile (map feature crossing a boundary of said tile) and If it does, then for each tile's children, a separate intersection operation is performed in order to identify each tile node that the geometry intersects))
“each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles” (Paragraph [0168], Par4agraph [0169] and Paragraph [0196] (generate a variety of tiles for client devices to render to generate roads, building, and surrounding scenery,  constructing road geometries details, identifying geometry edge node characteristics & propagating such characteristics and traverse the road graph to combine the road segments into aggregate roads by traversing the graph, entering a junction (gateway node) from a particular road segment, the mapping service processing determines which segments is a best match to be a continuation (matching for the respective map feature across the boundary of said tile) of the current road segment))
“wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path” (Paragraph [0311] (the map data includes latitude and longitude data, name data, as well as descriptive data about roads and other pathways (e.g., walkways, ferry routes, bike paths, etc.), natural features (e.g., rivers, lakes, mountain ranges, etc.), places of interest (e.g., buildings, businesses, parks, etc.)))
“match each gateway node of the first tile and the corresponding gateway node of the second tile” (Paragraph [0175], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile))
 “store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0173], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Piemonte and apply them on teachings of Pahwa for “each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path; match each gateway node of the first tile and the corresponding gateway node of the second tile; store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile”.  One would be motivated as the mapping application provides two different types of 3D presentations--an immersive 3D presentation and a non-immersive 3D presentation where the immersive presentation not only displays more geometries but also displays more details for the geometries that are displayed in the non-immersive presentation (Piemonte, Paragraph [0124]).

As per claim 26:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above.
Pahwa further teaches:
“displaying a map defined by at least a part of said at least two tiles of map data, the map comprising a destination” (Paragraph [0039] and Paragraph [0041] (a client device may implement techniques to render and/or display maps which may be requested or received in various formats, such as map tiles and a client device may display map image data that reflects the the map image data including destination))
“generating one or more entities to be displayed on the map” (Paragraph [0040] (a client device may also allow input to select a map feature or object))
“and selecting one of the entities and guiding the selected entity along a route of the map to the destination” (Paragraph [0041] (a client device may implement a turn-by-turn navigation system, which provides real-time route and direction information based upon location information and route information received from a map service)).

As per claim 27:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above.
Pahwa further teaches:
 “wherein said logical matching allows a game element in a computer implemented game to move along the map feature from one tile to the adjacent tile” (Paragraph [0026] and Paragraph [0027] (the rendered texture for the map feature matches across a boundary between the particular tile and the adjacent tile and may be implemented in any application that supports obtaining map data and rendering the map data like in electronic games)).

Claims 3-4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa et al (US PGPUB 20130321443) in view of Piemonte et al (US PGPUB 20130322702) and in further view of Popescu Catalin (US PGPUB 20150262399).

As per claim 3:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above.
Pahwa and Piemonte do not EXPLICITLY teach: comprising storing said map data in a database.
However, in an analogous art, Popescu teaches:
“comprising storing said map data in a database” (Paragraph [0038] (the database stores the processed map data including the layer data, the element data and/or the tile data related to maps)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Popescu and apply them on teachings of Pahwa and Piemonte for “comprising storing said map data in a database”.  One would be motivated as the client device can obtain necessary processed map data locally and thus build a map for the user quickly without making a request to a server and waiting for response from the server (Popescu, Paragraph [0038]).

As per claim 4:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above:
Pahwa and Piemonte do not EXPLICITLY teach: wherein said processing comprises querying a database storing said map data.
However, in an analogous art, Popescu teaches:
“wherein said processing comprises querying a database storing said map data” (Paragraph [0038] (the processed map data is indexed and searchable directly on the client device, by querying the local database, the client device can obtain necessary processed map data locally)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Popescu and apply them on teachings of Pahwa and Piemonte for “wherein said processing comprises querying a database storing said map data”.  One would be motivated as the client device can obtain necessary processed map data locally and thus build a map for the user quickly without making a request to a server and waiting for response from the server (Popescu, Paragraph [0038]).

As per claim 13:
Pahwa teaches:
“An apparatus comprising” (Paragraph [0003] (an apparatus includes)) 
 “at least one processor configured to process the map data to provide a simplified tile of map data, said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data” (Paragraph [0028], Paragraph [0031] and Paragraph [0033]  (one or more processor may be configured to map image data may specify one or more map tiles, a map tile may be a portion of a larger map image, a map service may perform various techniques to analyze a map tile which may optimize map service performance for both client devices and a map service, the map tiles may be analyzed for complexity, according to vector-based graphic techniques, and constructed utilizing complex & non-complex layers))
to determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0026] (may specify for the feature a level-of-detail texture adjacent to the level-detail texture specified for the map tile and one part of the feature rendered for the particular map tile connects to another part of the feature rendered, such as for the adjacent tile))
“and an output configured to provide said simplified tile of map data to the user device” (Paragraph [0039] (a client device may implement techniques to render and/or display maps which may be requested or received in various formats, such as map tiles)).
Pahwa does not EXPLICITLY teach: a database configured to store map data; to define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path.
However, in an analogous art, Piemonte teaches:
“to define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile” (Paragraph [0169] and Paragraph [0454] to define for said simplified tile of map data at least one gateway node (before generating tiles, the description of the road, building, and other geometries are generated and placed in each of the tiles which includes identifying geometry edge node characteristics and propagating such characteristics), each gateway node being assigned to a respective map feature crossing a boundary of said tile (one computing resource can determine whether one geometry intersects one tile (map feature crossing a boundary of said tile) and If it does, then for each tile's children, a separate intersection operation is performed in order to identify each tile node that the geometry intersects))
“providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile” (Paragraph [0168], Par4agraph [0169] and Paragraph [0196] (generate a variety of tiles for client devices to render to generate roads, building, and surrounding scenery,  constructing road geometries details, identifying geometry edge node characteristics & propagating such characteristics and traverse the road graph to combine the road segments into aggregate roads by traversing the graph, entering a junction (gateway node) from a particular road segment, the mapping service processing determines which segments is a best match to be a continuation (matching for the respective map feature across the boundary of said tile) of the current road segment))
“such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile” (Paragraph [0175], Paragraph [0181] and Fig. 6 (the tile generator creates several tiles for a map region at different levels of detail where different tiles are assigned to different geometries (both roads and land cover), a road graph links together a set of road segments (first tile and second tile) and junctions (gateway node) of road segments where to generate the road graph it identifies road segments that should be combined (matched) into aggregate roads based on the names, start and end points, and common attributes of the segments (logical connection)))
 “and store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0173], Paragraph (0191] and Fig. 6 (the road segment data stores data defining the location and properties of roads where each road segment is assigned one or more names, location data that indicates the path of the road segment, and attributes of the road segment, the locations of junctions (also referred to as junctions), the start and end junctions stored in each of the road segments (tiles), and the list of segments stored for each junction to define the connectivity of the segments and junctions (the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile)))
“wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path” (Paragraph [0311] (the map data includes latitude and longitude data, name data, as well as descriptive data about roads and other pathways (e.g., walkways, ferry routes, bike paths, etc.), natural features (e.g., rivers, lakes, mountain ranges, etc.), places of interest (e.g., buildings, businesses, parks, etc.))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Piemonte and apply them on teachings of Pahwa for “to define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile; wherein the respective map feature comprises at least one of: a geographic feature, a point of interest, a mountain peak, a street, a river, a forest, a park, a lake, a road, or a path”.  One would be motivated as the mapping application provides two different types of 3D presentations--an immersive 3D presentation and a non-immersive 3D presentation where the immersive presentation not only displays more geometries but also displays more details for the geometries that are displayed in the non-immersive presentation (Piemonte, Paragraph [0124]).
Pahwa and Piemonte do not EXPLICITLY teach: a database configured to store map data.
However, in an analogous art, Popescu teaches:
“a database configured to store map data” ((Paragraph [0038] (the database stores the processed map data including the layer data, the element data and/or the tile data related to maps)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Popescu and apply them on teachings of Pahwa and Piemonte for “comprising storing said map data in a database”.  One would be motivated as the client device can obtain necessary processed map data locally and thus build a map for the user quickly without making a request to a server and waiting for response from the server (Popescu, Paragraph [0038]).

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 2 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 4 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 5 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 6 above.

Claims 7, 8, 12, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa et al (US PGPUB 20130321443) in view of Piemonte et al (US PGPUB 20130322702) and in further view of Toffa et al (US PGPUB 20140052664).

As per claim 7:
Pahwa and Piemonte teach the method as specified in the parent claim 1 above. 
Pahwa and Piemonte do not EXPLICITLY teach: wherein said processing further comprises generating a plurality of markers, each marker defining a position where the game is able to place one or more game objects.
However, Toffa teaches:
“wherein said processing further comprises generating a plurality of markers, each marker defining a position where the game is able to place one or more game objects” (Paragraph [0053] (once the general location has been identified in the map data, the user is allowed to add a map marker to the same location, is used to identify the selected location in the map data and is also used as the base data for the customized map and/or geogame)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Toffa and apply them on teachings of Pahwa and Piemonte for “wherein said processing further comprises generating a plurality of markers, each marker defining a position where the game is able to place one or more game objects”.  One would be motivated as when a user begins playing the geogame and selects a location, the selected location will be compared to the map marker location (Toffa, Paragraph [0053].

As per claim 8:
Pahwa, Piemonte and Toffa teach the method as specified in the parent claim 7 above.  
Toffa further teaches:
“wherein each marker has a unique identifier” (Paragraph [0047] (the map programming module 120 allows the user to create customized maps, geogames, and map-based simulations with their own set of user rules)).

As per claim 12:
Pahwa and Piemonte teach the method as specified in the parent claim 9 above. 
Pahwa and Piemonte do not EXPLICITLY teach: wherein said map data comprises a plurality of markers, each marker defining a position where the game is able to place one or more game objects, said method comprising using at least one marker to control the position of at least one game object.
However, Toffa teaches:
“map data comprises a plurality of markers, each marker defining a position where the game is able to place one or more game objects” (Paragraph [0053] (once the general location has been identified in the map data, the user is allowed to add a map marker to the same location, is used to identify the selected location in the map data and is also used as the base data for the customized map and/or geogame))
“said method comprising using at least one marker to control the position of at least one game object” (Paragraph [0053] (when a user begins playing the geogame and selects a location, the selected location will be compared to the map marker location rather than the actual location in the map data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Toffa and apply them on teachings of Pahwa and Piemonte for “wherein said map data comprises a plurality of markers, each marker defining a position where the game is able to place one or more game objects, said method comprising using at least one marker to control the position of at least one game object”.  One would be motivated as after the map marker has been added to the customized map or geogame, the user is further allowed to add properties to the newly created marker (Toffa, Paragraph [0055]).

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 7 above.

As per claim 23, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 12 above.



Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196  The examiner can normally be reached on Mon-Fri 8:00 AM– 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163